Citation Nr: 1117969	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as amblyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for an eye condition.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2009.  A transcript of the hearing has been associated with the claims file.

The Board then remanded the matter for additional development in December 2009.  However, as discussed below, additional development is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's December 2009 remand, in order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2010).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition for disorders not noted on the entrance examination report, VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Further, the law further provides that, if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Service treatment records indicate the Veteran underwent an enlistment examination in June 1959, which revealed the Veteran had strabismus, less than 20 degrees.  Uncorrected visual acuity in the right eye was 20/20, corrected to 20/20; and in the left eye 20/70, corrected to 20/40.  The Veteran was noted to wear glasses and an E-2 profile was rendered.  However, there is no indication that amblyopia was specifically diagnosed or otherwise noted in the examination report although the recent VA examiner noted that amblyopia occurs in early childhood up until the age of nine and there is no evidence that amblyopia progresses as an adult.

The Veteran testified that he was struck with a chair in or near his left eye in late 1959 or early 1960.  Although this incident or any subsequent treatment was not specifically noted in the Veteran's service treatment records, the evidence does establish that the Veteran was placed on a permanent profile E-3 in May 1960 for posttraumatic amblyopia.  The associated health record however, only notes that the Veteran was seen with complaints that his left eye hurt and fluttered more severely than it had when he was a civilian, and he reported that glasses had never corrected his left eye.  After examination, a diagnosis of amblyopia after trauma was rendered.  On separation examination in April 1962, the Veteran's visual acuity was reported to be 20/50 uncorrected and 20/20 corrected in the right eye; and 20/100 uncorrected and 20/20 corrected in the left eye.  The Veteran was noted to have moderate bilateral myopia, corrected with glasses.

The Veteran was afforded a VA examination in October 2008.  However, as noted in the Board's December 2009 remand, further development was required.

This matter was remanded by the Board so that the examiner who provided the October 2008 VA examination in this case could provide a supplemental opinion to help facilitate the adjudication of the Veteran's claim.  If that examiner was not available, the Veteran was to be scheduled for a new examination.  In light of the laws, regulations, and evidence cited above, the Board instructed that the opinion or examination obtained on remand should address the following questions:

(i).  Is amblyopia a congenital or development defect or a congenital or development disease;  

(ii).  Is there clear and unmistakable evidence (i.e., obvious and manifest) that the Veteran had amblyopia prior to service (considering the references to strabismus and impaired left eye visual acuity on enlistment examination as well as evidence of an initial diagnosis of posttraumatic amblyopia in 1960);

 (iii).  If he did have pre-service amblyopia, was it aggravated, i.e., made permanently worse, during his military service beyond its natural progression;

 (iv).  If his pre-service amblyopia is considered a congenital or developmental defect, is it as likely as not that there was there additional superimposed pathology as a result of service;

(v).  If there was no pre-service amblyopia, provide an opinion addressing whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed amblyopia is related to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service, or whether such a causal relationship to service is unlikely (i.e., a probability of less than 50 percent).

The Veteran was afforded a new examination in May 2010.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed amblyopia of the left eye.  He further opined that the Veteran's poor left eye vision was less likely than not the result of an eye injury in service, and stated that while the Veteran had amblyopia due to strabismus from childhood, there was no documentation of injury-related scarring astigmatism or other clinically notable changes in the eye.  However, the examiner did not address the questions as outlined above.

If remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions).  Since the development sought by the Board in this case has not been properly completed, another remand is now required.  38 C.F.R. § 19.9 (2010) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the May 2010 VA examination.  Upon review, he should provide a supplemental opinion addressing the following:

(i).  Is amblyopia a congenital or development defect or a congenital or development disease;  

(ii).  Is there clear and unmistakable evidence (i.e., obvious and manifest) that the Veteran had amblyopia prior to service (considering the references to strabismus and impaired left eye visual acuity on enlistment examination as well as evidence of an initial diagnosis of posttraumatic amblyopia in 1960);

 (iii).  If he did have pre-service amblyopia, was it aggravated, i.e., made permanently worse, during his military service beyond its natural progression;

 (iv).  If his pre-service amblyopia is considered a congenital or developmental defect, is it as likely as not that there was there additional superimposed pathology in service resulting in current eye disability;

 (v).  If there was no pre-service amblyopia, provide an opinion addressing whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed amblyopia is related to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service, or whether such a causal relationship to service is unlikely (i.e., a probability of less than 50 percent).

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If the examiner is unable to render an opinion as to the etiology, he should so state and indicate the reasons.

If the VA examiner is not available, the Veteran should be scheduled for another examination and the examiner should be asked to respond to the above questions.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

